Citation Nr: 1606903	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an abdominal aortic aneurysm, claimed as secondary to degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision for the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of a claim to entitlement to compensation pursuant to 38 U.S.C.A. § 1151 from the Veteran's November 2009 surgery is raised by the Veteran's submissions, including his NOD, and therefore REFERRED for action by the RO.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence weighs against associating the Veteran's currently diagnosed abdominal aortic aneurism with an incident of his military service or service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an abdominal aortic aneurism, to include as secondary other service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination most recently in October 2010 which addressed his aneurism.  The examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion, when read as a whole, sufficient upon which to base a decision with regard to the claim decided herein.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection Claim

	A.  General Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	B.  Analysis

The Veteran's service treatment records are negative for signs, symptoms, or diagnoses of an abdominal aortic aneurism.  The March 1966 service separation examination report reflects that the Veteran's heart and vascular system were normal.

Post-service, the Veteran underwent surgery in November 2009 for his service-connected low back disability.  An echogram of the abdomen taken in February 2010 revealed an abdominal aortic aneurysm.

In October 2010, the Veteran was afforded a VA fee-basis compensation and pension examination.  The examiner indicated that the Veteran said that the aneurysm appeared after his back surgery in 2009.  After performing an examination and reviewing the records, a diagnosis of abdominal aortic aneurysm, stable.  The examiner opined that the aneurysm was most likely not related or secondary to or aggravated by the spinal fusion surgery.  The examiner explained that there was no pathophysiologic explanation or reference in the medical record to explain such a relationship; further, the Veteran's medical record reflected a long history of tobacco abuse, which is a strong risk factor for abdominal aortic aneurysms.

Service connection has previously been established for a lumbar spine disability.  The Veteran claims that he has an abdominal aortic aneurysm secondary to his service-connected low back disability.  The Veteran has a current diagnosis of an abdominal aortic aneurysm.  Therefore, the crucial inquiry is whether the Veteran's current abdominal aortic aneurysm was caused by or otherwise related to his military service or other service-connected disability.  The Board concludes that the preponderance of the evidence indicates it is not.

In this regard, the Board notes that there is a lack of credible evidence of pathology during service and for years following separation.  As noted above, the service treatment records are negative for treatment for any symptoms relating to an abdominal aortic aneurysm.  The earliest post-service diagnosis of an abdominal aortic aneurysm was in 2010.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case, the Veteran has not asserted that he has experienced a continuity of symptoms relating to an abdominal aortic aneurysm since his time on active duty.  As there is no assertion of a continuity of symptomatology, and none of the medical evidence provides the necessary nexus between the Veteran's current abdominal aortic aneurysm and his service, the Board concludes that service connection for abdominal aortic aneurysm is not warranted on a direct basis.

Turning to the theory of secondary service connection, the Board finds that the October 2010 VA examiner's opinion to be more probative than the Veteran's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board is very sympathetic to the Veteran's claim, correlation does not always equal causation.  

In this matter, the opinion of the October 2010 VA examiner is highly probative because it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected disabilities.  He analyzed the documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies, specifically noting tobacco abuse.  Although the Veteran asserts that he has only been smoking three cigarettes a day for the last seven years, the VA examiner noted the Veteran had a pack a day habit for thirty-five years, with the Veteran quitting in 2004.  Given all of the above, the October 2010 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As the most probative evidence of record weighs against the claim on both a direct as well as a secondary basis, the Board concludes that the claim of entitlement to service connection for abdominal aortic aneurysm, to include as secondary to service-connected disorder, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an abdominal aortic aneurysm is denied.


REMAND

The Veteran has applied for a TDIU.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record is not clear that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  In this matter, the Board finds that completion of a vocational opinion would be helpful in resolution of the request for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of her response, the RO must obtain all outstanding VA treatment records.

Any records obtained must be associated with the Veteran's electronic claims file.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e) (2015).  The Veteran and her representative must then be given an adequate opportunity to respond.

2.  Then, afford the Veteran a vocational opinion, to determine if the Veteran's functional limitations from his service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA and VBMS) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


